UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 16, 2016 TEXAS INSTRUMENTS INCORPORATED (Exact name of registrant as specified in charter) DELAWARE 001-03761 75-0289970 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 12 DALLAS, TEXAS 75243 (Address of principal executive offices) Registrant’s telephone number, including area code: (214)479-3773 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 16, 2016, the Registrant’s Board of Directors elected Ms. Jean Hobby to the Board of Directors of the Registrant and to the Board’s Audit Committee effective July 20, 2016.Ms. Hobby will be compensated as described under the heading “Director Compensation” in the Registrant’s proxy statement for its 2016 annual meeting of stockholders, which was filed with the Securities and Exchange Commission on March 9, 2016. The Board determined that Ms. Hobby has no relationship that, in the opinion of the Board, would interfere with her exercise of independent judgment in carrying out her responsibilities as director. There have been no transactions involving the Registrant or any of its subsidiaries in which Ms. Hobby has or will have a direct or indirect material interest that are required to be disclosed by Item 404(a) of Regulation S-K. ITEM 7.01 Regulation FD Disclosure. The Registrant’s news release announcing Ms. Hobby’s election is attached hereto as Exhibit 99. ITEM 9.01. Exhibits Designationof Exhibitin thisReport Description of Exhibit 99 Registrant’s News Release Dated June 16, 2016 (furnished pursuant to Item 7.01) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEXAS INSTRUMENTS INCORPORATED Date: June 16, 2016 By: /s/ Cynthia Hoff Trochu Cynthia Hoff Trochu Senior Vice President, Secretary and General Counsel
